daniel richard buczek petitioner v commissioner of internal revenue respondent docket no 8512-14l filed date p timely filed a form request for a collection_due_process or equivalent_hearing with attachments in response to a final notice_of_intent_to_levy to collect p’s unpaid income_tax_liability for p did not raise any issues specified in united_states tax_court reports sec_6330 or make any allegations that reasonably indicated he was raising such an issue the appeals_office sent p a letter stating that pursuant to sec_6330 it was disregarding p’s hearing request because p’s disagree- ment was frivolous and the irs collection_division could pro- ceed with collecting p’s unpaid tax_liability for this disregard letter resembles the letters that the appeals_office sent to the taxpayers in 136_tc_356 r filed a motion to dismiss for lack of jurisdiction r asserts that contrary to the court’s holding in thornberry this court does not have jurisdiction when a dis- regard letter is issued r asserts that the holding in thornberry eviscerates sec_6330 and requests that the court overturn it we decline to do so held the tax_court has jurisdiction to review the commissioner’s deter- mination as to whether a taxpayer who has sought judicial review under sec_6330 has raised an issue other than issues that have been identified by the secretary as frivolous or that reflect a desire to delay or impede the administration of federal tax laws 136_tc_356 followed and clarified held further because p did not raise on form any issues specified in sec_6330 that may be considered in an adminis- trative hearing no portion of p’s request for a hearing is excluded from r’s determination to disregard the entire request and sec_6330 prohibits further judicial review of that determination 136_tc_356 distinguished held further because r’s deter- mination that the irs collection_division could proceed with collecting p’s unpaid tax_liability for was not made in response to a proper request for a hearing ie the entire request was properly treated as if it had never been sub- mitted this court lacks jurisdiction to review that determina- tion and r’s motion to dismiss for lack of jurisdiction will be granted 136_tc_356 distin- guished daniel richard buczek pro_se john m janusz for respondent opinion dawson judge this collection case is before the court on respondent’s motion to dismiss for lack of jurisdiction peti- tioner timely filed the petition for review of the determina- tion by the appeals_office to proceed with levy to collect his unpaid tax assessed for sent to him in response to his buczek v commissioner request for a hearing pursuant to sec_6320 and sec_6330 hearing request the determination_letter states that under the authority of sec_6330 the appeals_office was disregarding peti- tioner’s entire hearing request because his disagreement is either a position that the secretary has identified as frivo- lous or reflects a desire to delay or impede the administra- tion of federal tax laws and therefore his request was being returned to the internal_revenue_service irs collection_division and the collection_division could proceed with col- lecting the tax the determination_letter resembles the dis- regard letters the appeals_office issued to the taxpayers in 136_tc_356 this court held in thornberry that the statements in disregard letters that the irs collection office could proceed with collection action were determinations for purposes of sec_6330 and that this court had jurisdiction to review the appeals office’s determination that the taxpayer raised only frivolous arguments respondent asserts that contrary to the court’s holding in thornberry this court does not have jurisdiction when a disregard letter is issued and that he has made no determination concerning collection action or any other deter- mination that would confer jurisdiction on this court with respect to petitioner’s taxable_year respondent asserts that thornberry was decided incorrectly in that it eviscerates sec_6330 which denies judicial review of the portions of a request for an administrative hearing that the appeals_office determined are frivolous therefore respondent requests that the court overturn thornberry we decline to overturn thornberry and explain herein why thornberry nei- ther violates nor eviscerates sec_6330 the administra- tive hearing requests that the taxpayers in thornberry sub- mitted are in stark contrast to petitioner’s request a comparison of our review of the sec_6330 determina- tion with respect to the taxpayers’ hearing requests in thornberry with our review of the determination with respect to petitioner’s request elucidates the standard we apply in making such a review section references are to the internal_revenue_code_of_1986 as amend- ed and in effect at all relevant times united_states tax_court reports background petitioner resided in new york when he filed the petition on date respondent sent petitioner a final notice_of_intent_to_levy to collect his unpaid federal_income_tax and interest assessed for on date petitioner returned the notice_of_intent_to_levy to the appeals_office with a timely filed form request for a collec- tion due process or equivalent_hearing and seven addi- tional pages each page of the notice_of_intent_to_levy was stamped pursuant to ucc refused from the cause consent not given and permission denied on the form petitioner did not check any of the boxes but wrote common_law hearing on the line where he could have stated another reason for requesting the hearing thus on the form he did not request a collection alternative he did not assert that he could not pay the tax he did not request relief under sec_6015 and he did not raise any other relevant issue related to the unpaid tax or proposed levy nor did he raise any relevant issues in the seven addi- tional pages submitted with the form on date petitioner and his wife filed the peti- tion in docket no seeking review of a notice of defi- ciency for an unspecified year attached to the petition were many documents including a statutory_notice_of_deficiency issued to petitioner’s wife for and several collection notices ie notice_of_levy notice_of_federal_tax_lien final notice_of_intent_to_levy and notice of your right to a hearing and notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date the appeals_office sent petitioner a letter titled appeals is disregarding your request for a collection_due_process and or equivalent_hearing the letter indicates that petitioner did not respond to a date letter from the appeals_office requesting that he amend the hearing request to provide a legitimate reason for the hearing or withdraw the request the disregard letter informed petitioner that under the authority of sec_6330 the appeals_office was disregarding his request for an administrative hearing because it had determined that his disagreement is buczek v commissioner a specified frivolous position identified by the irs in notice_2008_14 for notice_2008_14 refer to the irs internet website at http www irs gov newsroom article id html or a reason that is not a specified frivolous position but is a frivolous reason reflecting a desire to delay or impede federal tax_administration or a moral religious political constitutional conscientious or similar objection to the imposition or payment of federal taxes that reflects a desire to delay or impede the administration of federal tax laws the letter stated that the appeals_office was returning peti- tioner’s request to the irs collection office and that collec- tion may proceed with collection action as if the hearing request was never submitted on date petitioner and his wife filed in docket no a notice of appeals letter dated date notice of disregard letter to which they attached a copy of the date disregard letter sent to petitioner regarding the collection of his tax_liability in the order dated date the court dismissed petitioner from the case at docket no for lack of jurisdiction and ordered the notice of disregard letter to be filed as of date as an imperfect petition to commence this case regarding the collection of his tax_liability for the court ordered petitioner to file a proper amended petition on or before date on date petitioner filed the amended petition on date petitioner filed a response to the date order and the notice of judicial_ruling on june and petitioner respectively filed the first amended response to the date order and a status report in those pleadings petitioner primarily complains about the conduct of an irs agent who is not the appeals officer who reviewed his request and sent him the date dis- regard letter he raises no justiciable issue with regard to the appeals office’s disregard of his hearing request or its determination to proceed with the collection of his unpaid income_tax_liability for on date respondent filed the motion to dismiss for lack of jurisdiction united_states tax_court reports discussion sec_6320 and sec_6330 respectively require the commissioner to give a taxpayer written notices when a notice_of_federal_tax_lien is filed upon the taxpayer’s prop- erty and when the commissioner intends to levy upon the taxpayer’s property the notices must inform the taxpayer of the right to request a hearing in the appeals_office adminis- trative hearing sec_6320 sec_6330 in the request for an administrative hearing the taxpayer must state the grounds for the requested hearing sec_6320 sec_6330 if a taxpayer makes a timely written request and states the grounds for the requested hearing he is entitled to a fair hearing conducted by an impartial officer from the appeals_office sec_6320 sec_6330 132_tc_301 during the administrative hearing the taxpayer may raise any relevant issue related to the unpaid tax or proposed collection action including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the taxpayer also may raise challenges to the existence or amount of the underlying tax_liability but only if he she did not receive a notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute it sec_6330 however the taxpayer may not properly raise an issue that meets either of the requirements of sec_6702 or ii ie is based on a position which the secretary has identified as frivolous under sec_6702 or reflects a desire to delay or impede the administration of federal tax laws sec_6330 if the appeals officer determines that any por- tion of the taxpayer’s hearing request is frivolous he may treat that portion as if it were never submitted sec_6330 sec_6330 denies further administrative or judicial review of the portions of a hearing request that the appeals_office determined are frivolous after the administrative hearing is completed the appeals_office issues a written notice_of_determination indicating whether the notice_of_federal_tax_lien should remain in effect and or whether the proposed levy may proceed sec_6330 sec_301_6320-1 q a-e8 e q a-e8 proced admin regs a taxpayer may appeal the buczek v commissioner appeals_office determination to the tax_court within days of the determination and if an appeal is timely filed the court will have jurisdiction with respect to the matter sec_6330 sec_301_6330-1 proced admin regs we have jurisdiction to determine our jurisdiction 135_tc_70 our jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination and a timely petition for review thornberry v commissioner t c pincite 117_tc_122 114_tc_492 in thornberry v commissioner t c pincite the court held that the appeals_office statement in the disregard letters that the irs collection office could pro- ceed with collection action is a determination for purposes of sec_6330 we observed that sec_6703 clearly contemplates judicial review with respect to an appeals_office determination that a request for an administrative hearing under sec_6320 and sec_6330 is a specified_frivolous_submission the appeals_office determination that a tax- payer’s entire hearing request is disregarded because his dis- agreement is frivolous is essentially a determination that the request is a specified_frivolous_submission indeed the appeals_office frequently imposes the civil penalty under sec_6702 on a taxpayer whose hearing request was dis- regarded because the appeals_office determined it was frivo- lous see eg kurka v commissioner tcmemo_2014_96 consequently while sec_6330 prohibits judicial review of the portion of a request for an administrative hearing that the appeals_office determined is frivolous it does not pro- hibit judicial review of the determination by the appeals_office that the request is frivolous and is disregarded thornberry v commissioner t c pincite in thornberry the taxpayers timely requested administra- tive hearings under sec_6320 and sec_6330 in response to notices of intent to levy and notices of federal_tax_lien filing sent to them with respect to their unpaid tax_liabilities including a sec_6702 penalty for and they checked almost every box on the forms indicating that they requested an installment_agreement or an offer-in-compromise as a collection alternative and requested subordination discharge or withdrawal of the lien they set forth additional grounds for their requests in an united_states tax_court reports attachment they downloaded from the web site of an organization with a history of promoting frivolous arguments and activities that delay or impede the administration of the federal tax laws each attachment listed boilerplate items of which were checked and were unchecked although many of the grounds listed on the attachment did not apply to the taxpayers in their requests they asserted claims properly allowed under sec_6330 inter alia that collection action would place an undue_hardship on them and they requested collection alternatives they qualified for subordination and requested that the notice of lien be withdrawn they did not receive notices of defi- ciency for the assessed income taxes or the sec_6702 pen- alty and had not had an opportunity to contest the tax liabil- ities and they were requesting reconsideration of the income_tax deficiencies and the sec_6702 penalty in thornberry v commissioner t c pincite we stated that it was improper for the appeals_office to treat those portions of the taxpayers’ requests that set forth legitimate issues as if they were never submitted without explaining how the requests reflected a desire to delay or impede fed- eral tax_administration under thornberry unless the appeals_office explains how the request reflects a desire to delay or impede federal tax_administration the legitimate sec_6330 issues raised in a taxpayer’s hearing request must be excluded and are deemed to be excluded from any portions of the request that the appeals_office determined were frivolous absent such an explanation the portions of the hearing request raising otherwise legitimate issues may not be treated as if they were never submitted in thornberry v commissioner t c pincite we held that this court has jurisdiction to review the appeals_office determination that the taxpayer’s request for an administrative hearing was entirely frivolous or for purposes of delay and thus properly treated as if it were never sub- mitted we remanded the case to the appeals_office for a hearing to consider the taxpayers’ challenges to the sec_6702 penalty and their requests for collection alternatives withdrawal of the lien and sec_6015 relief-legitimate issues they properly raised in their hearing requests that are deemed excluded from any portions of the request that the appeals_office determined were frivolous following the buczek v commissioner remand the court entered the decision stipulated by the par- ties that the taxpayers’ income_tax liabilities for and were closed as currently uncollectible by reason of economic hardship and the sec_6702 penalty for was abated in thornberry the taxpayers’ hearing request on its face clearly raised proper issues set forth in sec_6330 and b and the taxpayers raised those issues in the petition they filed in this court appealing the disregard letter sent by the appeals_office by contrast petitioner’s hearing request which included form and the pages attached thereto does not challenge the appropriateness of the collection action offer or request any collection alternatives challenge the existence or amount of the underlying tax_liability or raise any spousal defenses nor does it make any assertions that would implicitly raise a legitimate issue for example it does not assert that the collection action would cause peti- tioner undue_hardship or that he did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the underlying tax_liability because petitioner did not raise in his hearing request any issues that may be considered in the administrative hearing there are no issues that are deemed to be excluded from any portions of his request that the appeals_office determined were frivolous in accordance with sec_6330 we make no review of the portions of a request for an administrative hearing that the appeals_office has determined are frivolous moreover because respondent’s determination that the irs collection_division could proceed with collecting petitioner’s unpaid tax_liability for was not made in response to a proper request for a hearing ie the entire request was properly treated as if it had never been submitted this court lacks jurisdiction to review respondent’s determination that collection may proceed and therefore respondent’s motion to dismiss for lack of jurisdiction will be granted in conclusion the decision entered in thornberry dem- onstrates the importance of this court’s review of the appeals office’s determinations under sec_6330 in pro- tecting taxpayers from determinations that are arbitrary and capricious our opinion today demonstrates that our review does not violate or eviscerate sec_6330 and we there- fore decline respondent’s invitation to overturn thornberry united_states tax_court reports this case is distinguished from thornberry and we will grant respondent’s motion to dismiss for lack of jurisdiction on the facts presented here accordingly an order of dismissal for lack of jurisdic- tion will be entered f
